UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7650



DONTESE EDWARDS,

                                              Plaintiff - Appellant,

          versus


MR. TURKINGTON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-690-2)


Submitted:   March 14, 2002                 Decided:   April 12, 2002


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dontese Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Dontese Edwards appeals the district court’s order dismissing

his   42   U.S.C.A.   §    1983    (West       Supp.    2001)    complaint   without

prejudice for failure to exhaust administrative remedies.                        The

district    court   properly      required       exhaustion      of   administrative

remedies under 42 U.S.C.A. § 1997e(a) (West Supp. 2001).                         See

Porter v. Nussle, 122 S. Ct. 983, 992 (2002).                   Because Edwards did

not   demonstrate     to   the    district      court    that    he   had   exhausted

administrative remedies or that such remedies were not available,

the court’s dismissal of the action, without prejudice, was not an

abuse of discretion.         We therefore affirm the district court’s

order.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                             AFFIRMED




                                           2